Exhibit 10(a) EXECUTION ONCOR ELECTRIC DELIVERY COMPANY LLC, AS BORROWER REVOLVING CREDIT AGREEMENT Dated as of October 10, 2007 JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, FRONTING BANK AND SWINGLINE LENDER CITIBANK, N.A., AS SYNDICATION AGENT AND FRONTING BANK CREDIT SUISSE, CAYMAN ISLAND BRANCH, GOLDMAN SACHS CREDIT PARTNERS L.P., LEHMAN COMMERCIAL PAPER INC., MORGAN STANLEY SENIOR FUNDING, INC., AS CO-DOCUMENTATION AGENTS J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS CREDIT PARTNERS L.P., LEHMAN BROTHERS INC., MORGAN STANLEY SENIOR FUNDING, INC., AS JOINT LEAD ARRANGERS AND BOOKRUNNERS TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 SECTION 1.01. Defined Terms. 1 SECTION 1.02. Terms Generally. 24 ARTICLE II THE CREDITS 24 SECTION 2.01. Commitments. 24 SECTION 2.02. Revolving Credit Loans. 25 SECTION 2.03. Borrowing Procedure. 26 SECTION 2.04. Fees. 27 SECTION 2.05. Repayment of Loans; Evidence of Indebtedness. 27 SECTION 2.06. Interest on Loans. 28 SECTION 2.07. Alternate Rate of Interest. 29 SECTION 2.08. Termination and Reduction of Commitments. 29 SECTION 2.09. Prepayment. 30 SECTION 2.10. Reserve Requirements; Change in Circumstances. 30 SECTION 2.11. Change in Legality. 32 SECTION 2.12. Pro Rata Treatment. 33 SECTION 2.13. Sharing of Setoffs. 33 SECTION 2.14. Payments. 34 SECTION 2.15. Taxes. 34 SECTION 2.16. Assignment of Commitments Under Certain Circumstances. 37 SECTION 2.17. Letters of Credit. 38 SECTION 2.18. Swingline Loans. 42 SECTION 2.19. Increase in Commitments. 43 ARTICLE III REPRESENTATIONS AND WARRANTIES 45 SECTION 3.01. Organization; Powers. 45 SECTION 3.02. Authorization. 45 SECTION 3.03. Enforceability. 45 SECTION 3.04. Governmental Approvals. 45 SECTION 3.05. Financial Statements. 46 SECTION 3.06. Litigation. 46 SECTION 3.07. Federal Reserve Regulations. 46 SECTION 3.08. Investment Company Act. 46 SECTION 3.09. No Material Misstatements. 47 SECTION 3.10. Taxes. 47 SECTION 3.11. Employee Benefit Plans. 47 SECTION 3.12. Significant Subsidiaries. 48 SECTION 3.13. Environmental Matters. 48 SECTION 3.14. Solvency. 48 SECTION 3.15. Properties. 48 i Page ARTICLE IV-AINITIAL EXTENSIONS OF CREDIT 49 SECTION 4.01 Credit Documents 49 SECTION 4.02. Legal Opinions 49 SECTION 4.03. Debt Repayments 49 SECTION 4.04. Representations and Warranties 49 SECTION 4.05. Closing Certificates 49 SECTION 4.06. Fees 50 SECTION 4.07. PATRIOT Act 50 SECTION 4.08. Merger 50 SECTION 4.09. Equity Investment 50 ARTICLE IV-BCONDITIONS FOR ALL EXTENSIONS OF CREDIT 51 ARTICLE V COVENANTS 51 SECTION 5.01. Existence. 51 SECTION 5.02. Compliance With Laws; Business and Properties. 52 SECTION 5.03. Financial Statements, Reports, Etc. 52 SECTION 5.04. Insurance. 53 SECTION 5.05. Taxes, Etc. 54 SECTION 5.06. Maintaining Records; Access to Properties and Inspections. 54 SECTION 5.07. ERISA. 54 SECTION 5.08. Use of Proceeds. 54 SECTION 5.09. Consolidations, Mergers, Sales and Acquisitions of Assets and Investments in Subsidiaries. 54 SECTION 5.10. Limitations on Liens. 55 SECTION 5.11. Reserved. 57 SECTION 5.12. Debt to Total Capitalization Ratio. 57 SECTION 5.13. Reserved. 57 SECTION 5.14. Reserved. 57 SECTION 5.15. Reserved. 57 SECTION 5.16. Further Assurances 57 SECTION 5.17. Post-Closing Matters. 58 ARTICLE VI EVENTS OF DEFAULT 58 ARTICLE VII THE AGENT 62 ARTICLE VIII MISCELLANEOUS 65 SECTION 8.01. Notices. 65 SECTION 8.02. Survival of Agreement. 65 SECTION 8.03. Binding Effect. 66 SECTION 8.04. Successors and Assigns. 66 SECTION 8.05. Expenses; Indemnity. 69 SECTION 8.06. Right of Setoff. 71 ii Page SECTION 8.07. Applicable Law. 71 SECTION 8.08. Waivers; Amendment and Releases. 71 SECTION 8.09. Resignation of Swingline Lender. 73 SECTION 8.10. Entire Agreement. 74 SECTION 8.11. Severability. 74 SECTION 8.12. Counterparts. 74 SECTION 8.13. Headings. 74 SECTION 8.14. Interest Rate Limitation. 74 SECTION 8.15. Jurisdiction; Venue. 75 SECTION 8.16. Confidentiality. 76 SECTION 8.17. Electronic Communications. 76 SECTION 8.18. Acknowledgements. 78 SECTION 8.19. WAIVERS OF JURY TRIAL. 79 SECTION 8.20. USA PATRIOT Act. 79 SECTION 8.21. Separateness of the Borrower from Parent and its Subsidiaries. 79 iii EXHIBITS, SCHEDULES AND ANNEXES Exhibit A Form of Assignment and Acceptance Exhibit B Form of Borrowing Request Exhibit C-1 Form of Request for Issuance by JPMorgan Chase Bank Exhibit C-2 Form of Request for Issuance by Citibank Exhibit D Form of Prepayment Notice Exhibit E Form of Non-U.S. Lender Certification Schedule 2.01 Commitments Schedule 2.17(i) LC Fronting Bank Commitments Schedule 5.10 Existing Liens Schedule 5.17 Post-Closing Matters iv REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of October10, 2007, among Oncor Electric Delivery Company LLC, a Delaware limited liability company (the “Borrower”), the lenders listed in Schedule 2.01 (together with their successors and assigns, the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase”), as administrative agent for the Lenders (in such capacity, the “Agent”), Citibank, N.A. (“Citibank”), as syndication agent (in such capacity, the “Syndication Agent”), Credit Suisse, Cayman Island Branch (“CS”), Goldman Sachs Credit Partners L.P. (“GSCP”), Lehman Commercial Paper Inc. (the “Lehman Lender”), Morgan Stanley Senior Funding, Inc. (“MSSF”, together with CS, GSCP and the Lehman Lender, collectively, the “Co-Documentation Agents”), J.P. Morgan Securities Inc. (“JPMSI”), Citigroup Global Markets Inc. (“Citigroup”), Credit Suisse Securities (USA) LLC (“CS Securities”), GSCP, Lehman Brothers Inc. (“Lehman”) and MSSF (collectively, the “Joint Lead Arrangers and Bookrunners”), JP Morgan Chase, as swingline lender (in such capacity, the “Swingline Lender”) and JP Morgan Chase and Citibank as fronting banks for letters of credit issued hereunder (each a “Fronting Bank”). WITNESSETH: WHEREAS, the Borrower has requested that the Lenders and the Fronting Banks provide the revolving credit, letter of credit and swingline facilities hereinafter described in the amounts and on the terms and conditions set forth herein; and WHEREAS, the Lenders and the Fronting Banks have agreed to provide such facilities on the terms and conditions set forth herein, and JPMorgan Chase has agreed to act as Agent on behalf of the Lenders and the Fronting Banks on such terms and conditions. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I DEFINITIONS; CONSTRUCTION SECTION 1.01. Defined Terms. As used in this Agreement, the following terms shall have the meanings specified below: “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans. “ABR Loan” shall mean any Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of Article II or any Eurodollar Loan converted (pursuant to Section 2.03, 2.07 or 2.11(a)(ii)) to a loan bearing interest at a rate determined by reference to the Alternate Base Rate and in any event shall include all Swingline Loans. “Additional Lender” shall have the meaning assigned to such term in Section 2.19(a). “Administrative Fees” shall have the meaning assigned to such term in Section 2.04(d). 1 “Affiliate” shall mean, when used with respect to a specified person, another person that directly or indirectly controls or is controlled by or is under common control with the person specified. “Agent” shall have the meaning given such term in the preamble hereto. “Agent Party” and “Agent Parties” shall have the meaning given such term in Section 8.17(e). “Agreement” shall have the meaning given such term in the preamble hereto. “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (i) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (ii) the Prime Rate in effect on such day.For purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly announced from time to time by JPMorgan Chase as its prime rate in effect at its principal office in New York City; each change in the Prime Rate shall be effective on the date such change is publicly announced as effective; and “Federal Funds Effective Rate” shall mean, for any day, the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as released on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so released for any day which is a Business Day, the arithmetic average (rounded upwards to the next 1/100th of 1%), as determined by JPMorgan Chase, of the quotations for the day of such transactions received by JPMorgan Chase from three Federal funds brokers of recognized standing selected by it.If for any reason JPMorgan Chase shall have determined (which determination shall be conclusive absent manifest error; provided that JPMorgan Chase shall, upon request, provide to the Borrower a certificate setting forth in reasonable detail the basis for such determination) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability of JPMorgan Chase to obtain sufficient quotations in accordance with the terms thereof, the Alternate Base Rate shall be determined without regard to clause (i) of the first sentence of this definition until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Applicable Law” shall mean, as to any Person, any law (including common law), statute, regulation, ordinance, rule, order, decree, judgment, consent decree, writ, injunction, settlement agreement or governmental requirement enacted, promulgated or imposed or entered into or agreed by any Governmental Authority (including the PUCT and ERCOT), in each case applicable to or binding on such Person or any of its property or assets or to which such Person or any of its property or assets is subject.Applicable Law shall also include commitments, undertakings and stipulations set forth in the Joint Report and Application of Oncor Electric Delivery Company and Texas Energy Future Holdings Limited Partnership Pursuant to Public Utility Regulatory Act 14.101 before the PUCT, to the extent such commitments, undertakings and stipulations are embodied in a final order issued by the PUCT. 2 “Applicable Margin” shall mean, at any time and for any Type of Loan, the percentage per annum set forth below corresponding to such Type of Loan in the column under the Applicable Rating Level at such time.At any time an Event of Default specified in Article VI(b) has occurred and is continuing, the Applicable Margins set forth below shall be increased for each Applicable Rating Level by 2.00% with respect to overdue principal.At any time an Event of Default specified in Article VI(c) has occurred and is continuing, the Applicable Margin with respect to any such overdue amounts will be the rate applicable to ABR Loans plus 2.00% per annum. Applicable Rating Level 1 2 3 4 5 Percentage Per Annum Eurodollar Loan 0.275% 0.350% 0.425% 0.575% 0.800% ABR Loan 0% 0% 0% 0% 0% “Applicable Rating Level” shall mean, at any time, the level set forth below in the row next to the then applicable Debt Ratings.If there is a difference of one level in the Debt Ratings, then the higher Debt Rating shall be used for purposes of determining the Applicable Rating Level, and if there is a difference of more than one level in the Debt Ratings, then the Debt Rating one level higher than the lower Debt Rating will be used for purposes of determining the Applicable Rating Level.Any change in the Applicable Rating Level shall be effective on the date on which the applicable rating agency announces any change in the applicable Debt Rating. S&P Debt Rating Moody’s Debt Rating Applicable Rating Level A- or better A3 or better 1 BBB+ Baal 2 BBB Baa2 3 BBB- Baa3 4 Below BBB-* Below Baa3* 5 * or unrated “Assignment and Acceptance” shall mean an assignment and acceptance entered into by a Lender and an assignee in the form of Exhibit A. “Available Commitment” shall mean, for each Lender, the excess of such Lender’s Commitment over such Lender’s Outstanding Credits. 3 “Available Commitments” shall refer to the aggregate of the Lenders’
